--------------------------------------------------------------------------------


Golden Century Technologies Corporation Suite 1200, 1000 N. West Street,
Wilmington, DE 19801 Tel: (302) 295-4937 Fax: (302) 295-4801  


August 12, 2009   JinXin Copper Holding Limited 4/F,Min Sheng Tower A 181 Min
Sheng RD Yuzhong District Chong Qing, China 400010.


Attention: Ms. Wang, Li Tong   President


RE: This Letter of Intent outlining the proposed terms between Golden Century
Technologies   Corporation (“GCYT ”) and JinXin Copper Holding Limited
(“JinXin”) for the purchase and   acquisition by GCYT of certain assets held by
JinXin.

Dear Sirs:

     Further to our previous visit for Yang Tan Gold Mine of JinXin Copper
Holding Limited and our communications, I am authorized by the Board of
Directors of GCYT and pleased to submit this Letter of Intent relating to the
proposed purchase and acquisition of certain assets of JinXin for your review
and consideration.

Purchaser:

GCYT, a corporation incorporated pursuant to the laws of the Delaware, the
common shares of which corporation are traded through the OTC Bulletin Board.

 

 

Vendors:

JinXin, a British Virgin Island corporation which owns 62% of NanJiang Long Du
Mining Industrial Limited Corporation (“Long Du”). Long Du is a corporation
incorporated in the Shangliang Town, Nanjiang County, Sichuan Province, P. R.
China and it owns prospecting permit no. 5100000730032 of Yang Tan Gold Mine
(“Yang Tan”) for prospecting right area of 9.77Km2 from January 19, 2009 to
January 19, 2011.

 

 

Acquisition:

GCYT to acquire all the rights to Yang Tan owned by JinXin, and the obligation
to maintain and comply with all of the terms and conditions specified in the
underlying agreements between JinXin and the Strategic Partners of JinXin, which
agreements will be transferred to GCYT under the terms of the Definitive
Agreement and, as applicable, upon the transfer of ownership of Yang Tan.

 

 

Consideration:

GCYT shall acquire all the rights to Yang Tan owned by JinXin for the
consideration of:

 





(1)

Within the first week following this LOI, GCYT shall pay the sum of US$500,000
to JinXin. The US$500,000 can be used only for expenses relating to the
application for exploitation permit for Yang Tan from the related authorities.

 





The US$500,000 shall be fully refunded to GCYT, including any amounts spent on
attempting to obtain the exploitation permit for Yang Tan if the exploitation
permit application for the Yang Tan Gold Mine is not successful following a
reasonable period of time as determined by GCYT. The US$500,000 shall be fully
refundable to GCYT anytime


--------------------------------------------------------------------------------


Golden Century Technologies Corporation Suite 1200, 1000 N. West Street,
Wilmington, DE 19801 Tel: (302) 295-4937 Fax: (302) 295-4801  


before the execution of a definitive agreement between the parties (Definitive
Agreement”) upon notice to JinXin from GCYT. In the event that a Definitive
Agreement is executed, then the US$500,000 shall be non-refundable except in the
case the closing of the Definitive Agreement (the “Closing”) does not occur at
the fault of JinXin.

 







(2)

Upon Closing, GCYT shall issue from treasury and deliver to JinXin an amount of
common shares in the capital stock of GCYT, the amount of which is to be
determined in the Definitive Agreement, and pay any additional consideration
that is agreed to be paid as part of the consideration in the in the Definitive
Agreement.

 







Parties
Conditions
Precedent:

Any obligation of the Parties to cause the preparation of the closing documents
relating to GCYT ’s acquisition and JinXin’s sale of Yang Tan of the
JinXin‘rights’ for the GCYT as proposed and anticipated herein shall be subject
to the parties waiver in relation to each of the following conditions precedent:

 







1.

standard ‘due diligence’ by both parties as to the viability for the completion
of the proposals contained herein.

 







2.

JinXin must have good and unencumbered title to assets to be acquired by GCYT.

 







3.

JinXin and GCYT shall work jointly to develop financial capital to satisfy the
terms and conditions of the underlying agreements and for the anticipated
successful business operations of GCYT.

 







4.

JinXin and GCYT must be in good standing with the Delaware as well as with
regard to all corporate tax filings required of both companies on the date of
any closing between the parties, and

 







5.

delivery to the attorneys of both companies, prior to closing, of a certified
copy of authorization of the directors of JinXin and GCYT approving the terms
and conditions of the transaction proposed and anticipated herein.

 







Confidentiality:

The management of GCYT understands that JinXin is a private and closely held
company and GCYT, with all of its officers, directors and consultants, hereby
covenants and agrees to respect the confidentiality of all material disclosed to
GCYT during the course of its due diligence exercise and specifically covenants
and agrees not to disseminate information of any kind that may be disclosed by
JinXin to GCYT during the course of its due diligence exercise or to use such
information for the purpose of competing either directly or indirectly with
JinXin.

 







The management of JinXin understands that GCYT is a public company and that the
fact of the negotiations and the details related to those negotiations must be
kept confidential by JinXin, and its affiliates, agents and employees until the
contents of a definitive agreement are released to the public. Furthermore,
JinXin agrees that none of its agents affiliates, agents or employees shall
trade in


--------------------------------------------------------------------------------


Golden Century Technologies Corporation Suite 1200, 1000 N. West Street,
Wilmington, DE 19801 Tel: (302) 295-4937 Fax: (302) 295-4801  


the stock of GCYT except pursuant to the negotiated definitive agreement and
following full disclosure of the negotiated definitive agreement to the public
via the SEC website at www.sec.gov.

 







Board
Representation:

JinXin shall be entitled to nominate directors to the Board of GCYT upon the
successful transaction proposed and anticipated herein.

 







Governing
Jurisdiction:

The closing documents shall note that the parties hereto covenant and agree to
be bound by the laws of the Delaware.

 







Notice:

Any notice required to be given pursuant to this LOI shall be validly given and
deemed received on the date of facsimile transmission of such notice as follows:

 







 

(a)

if to GCYT :

 







 

Attention:

David Cheng Lee

 





President

 







 

Facsimile No.: (302) 295-4801

 







 

(b) if to JinXin:

 







 

Attention:

Ms. Wang, Li Tong

 





President

 







 

Facsimile No.: (86) (23) 6382-4871

 







Counterparts:

This letter of intent may be executed by the parties hereto in any number of
counterparts by original or facsimile signature each of delivered, shall be an
original but such counterparts together shall constitute one and the same
instrument.

Please indicate your acceptance of the terms of this letter of intent by causing
an authorized representative of JinXin to sign where indicated below prior to
delivering a fully executed originally signed copy of this letter of intent back
to JinXin.

Golden Century Technologies Corporation.

per:

/s/ David Cheng Lee
David Cheng Lee
President

Agreed to by JinXin and unanimously
accepted by the owners of JinXin as
verified by the signatures of the
duly authorized officer of JinXin
this 12nd day of August 2009.

JinXin Copper Holding Limited

per: /s/ Wang, Li Tong
Wang, Li Tong
Title: President


--------------------------------------------------------------------------------

 